                                                                Case 2:20-cv-02210-JCM-BNW Document 10 Filed 04/16/21 Page 1 of 2



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 GRAND MONTECITO PARKWAY
                                                                SUITE 200
                                                            5   LAS VEGAS, NEVADA 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                                 UNITED STATES DISTRICT COURT
                                                                                               FOR THE DISTRICT OF NEVADA
                                                            9

                                                           10    DENISE MILANI a/k/a DENISE TRLICA,
                                                                                                                      Case No. 2:20-cv-02210-JCM-BNW
                                                                 JENNIFER ARCHULETA, KATARINA
                                                           11
                                                                 VAN DERHAM, LUCY PINDER, MONICA
                                                           12    LEIGH, and URSULA YVONNE SANCHEZ
ALVERSON TAYLOR & SANDERS




                                                                                                                      STIPULATION AND ORDER FOR
                                                           13    a/k/a URSULA MAYES,
                                                                                                                      EXTENSION OF TIME FOR
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      PLAINTIFFS TO RESPOND TO
                                 LAS VEGAS, NEVADA 89149




                                                           14                          Plaintiffs,
                                                                                 vs.                                  DEFENDANTS’ MOTION TO
                                                                                                                      DISMISS
                                       (702) 384-7000




                                                           15
                                         LAWYERS

                                         SUITE 200




                                                           16    BRAVNZEPH, LLC d/b/a BIKINI BAY BAR;                 (FIRST REQUEST)
                                                                 and BIKINI BAY BAR LLC d/b/a BIKINI
                                                           17    BAY BAR,
                                                           18
                                                                                       Defendants.
                                                           19
                                                                       COME NOW Plaintiffs, DENISE MILANI a/k/a DENISE TRLICA, JENNIFER
                                                           20
                                                                ARCHULETA, KATARINA VAN DERHAM, LUCY PINDER, MONICA LEIGH, and
                                                           21
                                                                URSULA YVONNE SANCHEZ a/k/a URSULA MAYES (collectively “Plaintiffs”), by and
                                                           22

                                                           23   through their attorneys of record, and Defendants, BRAVNZEPH, LLC d/b/a BIKINI BAY BAR

                                                           24   and BIKINI BAY BAR LLC d/b/a BIKINI BAY BAR (“Defendants”), by and through its
                                                           25   attorneys of record, and hereby stipulate and agree to extend the deadline for Plaintiffs to file a
                                                           26
                                                                Response to Defendant Bravnzeph, LLC d/b/a Bikini Bay Bar’s Motion to Dismiss Plaintiffs’
                                                           27
                                                                Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) up to and including April 29, 2021. Defendant’s
                                                           28
                                                                                                                1                            KRB/26990
                                                                Case 2:20-cv-02210-JCM-BNW Document 10 Filed 04/16/21 Page 2 of 2



                                                            1   Motion to Dismiss was filed on April 1, 2021. See ECF No. 7. Last week, Plaintiff’s counsel
                                                            2   suffered a death in the family Plaintiff’s counsel has been helping with the arrangements. The
                                                            3
                                                                burial and memorial services are this week (April 16 and 17, 2021). Additionally, Plaintiff’s
                                                            4
                                                                counsel has been sick as well, further delaying the drafting and filing of Plaintiffs’ Response to
                                                            5
                                                                Defendant’s Motion to Dismiss. The Parties have agreed to extend the deadline for Plaintiff’s to
                                                            6

                                                            7   file their Response by two weeks, from April 15, 2021 until April 29, 2021.

                                                            8          This stipulation is submitted in compliance with LR IA 6-1.

                                                            9          This is the Parties’ first request for extension of this deadline. The Parties affirm that this
                                                           10   extension is sought in good faith and not for the purpose of delay.
                                                           11
                                                                       IT IS SO STIPULATED.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                Dated: April 15, 2021                                Dated: April 15, 2021
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                ALVERSON TAYLOR SANDERS                              RESNICK & LOUIS, P.C.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15                                                        By: /s/ Troy A. Clark
                                         LAWYERS

                                         SUITE 200




                                                                By: /s/ David M. Sexton
                                                                    Kurt R. Bonds, Esq.                                  Troy A. Clark, Esq.
                                                           16       Nevada Bar No. 6228                                  Nevada Bar No. 11361
                                                                    David M. Sexton, Esq.                                Myraleigh A. Alberto, Esq.
                                                           17       Nevada Bar No. 14951                                 Nevada Bar No. 14340
                                                                     6605 Grand Montecito Pkwy, Ste 200                  8925 West Russell Road, Suite 220
                                                           18                                                            Las Vegas, Nevada 89148
                                                                     Las Vegas, Nevada 89149                             Attorneys for Defendants
                                                           19        Attorneys for Plaintiffs
                                                                                                             ORDER
                                                           20
                                                                       Based on the Stipulation of the Parties, and good cause appearing, the deadline for
                                                           21

                                                           22   Plaintiffs to respond to Defendant’s Motion to Dismiss is hereby extended until April 29, 2021.

                                                           23          IT IS SO ORDERED.

                                                           24          DATED this
                                                                              April___
                                                                                    16,day of April, 2021.
                                                                                        2021.
                                                           25                                                          ____________________________________
                                                           26                                                          UNITED STATES DISTRICT JUDGE

                                                           27

                                                           28
                                                                                                                 2                             KRB/26990
